United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2155
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of Minnesota.
Efrain NMN Pineda,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 15, 2010
                                 Filed: January 11, 2011
                                  ___________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Efrain Pineda appeals the sentence the district court1 imposed after revoking his
supervised release. Upon review, we find that Pineda's revocation sentence of twelve
months plus five years of supervised release is not unreasonable or an abuse of
discretion. See United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing
the reasonableness of a revocation sentence under the abuse-of-discretion standard).
Pineda argues that the district court abused its discretion by imposing an excessive
term of supervised release. A review of the revocation sentencing transcript belies

      1
      The Honorable Joan N. Ericksen, United States District Court for the District
of Minnesota.
this argument. The district court thoroughly recalled Pineda's lengthy history of
supervision infractions including removing sweat patches, using the "Whizzinator"
device to avoid a positive urinalysis, and lying to the district court at a previous
revocation hearing. The court actually considered not placing Pineda on post-
incarceration supervision due to the difficulties Pineda had in complying with
supervision the first time around, but in the final analysis, the seriousness of Pineda's
addiction and his penchant for lying led the court to impose this requirement.
Throughout the hearing, the district court explained its reasoning with regard to
supervision and did not abuse its discretion in imposing a five-year term. For similar
reasons, we reject Pineda's argument that the one-year sentence of incarceration is
unreasonable. The revocation sentence resulted from the district court's proper
consideration of 18 U.S.C. § 3553(a) factors, despite Pineda's arguments to the
contrary. Accordingly, we affirm the district court.
                         ______________________________




                                          -2-